Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 1 of 15




                    EXHIBIT "A"
                              Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 2 of 15

           s
    ..,r
r


                       Court of Common Pleas of Philadelphia County                        r---.._. _ .~:._.. _., _Fa Pl'E~.                     ~ ~ ~~ " . _._. _
                                                                                                                                L~se ~Iw10ocicat Numhei~             ... _"
                                     Trial Divisiott                                                 ~~~~~ ~~                                                        ~g
                                     ~.lVll ~~1VIel~ ~~lleet                               i E-FumgNumeer.2102020953                 ".          ~~~"~" •;
               PtAINTiFf'S NAME                                                                 DEFENDAM'$ NAME ~ y ~~
                 TaOM?Ni:: F;C}SSpNn                                                              MAXON


               p~hIN71f~f'S .l.)^RESS                                                      ~ DEFENDANT6 ADDRESS
                    r.+ r.;'~~~h (;~U~t'S                                                  `.     11921 SLAUSON At7ENUE                                                       '
                 tt,t:~'tuif tdJ 0$Q53                                                            SANTA FE SPRZNGS CA 90fi70


               PIAiNTIFFS NAME                                                                  DEFENDANTS NAME
                                                                                                  MAXON LIFT CORP.


               PLATMfFFS ADDRESS                                                                DEFENDANT'S ADDRESS
                                                                                                  11921 SLAtiSON AVENUE
                                                                                                  SANTA FE SPRINGS CA 90670


               PtAiNTIFPS NAME                                                                  DHfENDANTS NAME
                                                                                                 MAXON INbI7STRIES, ZNC.


               PLAINTIFF'S ADDRESS                                                              DEFENDANT'& ADDRESS
                                                                                                  11921 SLAU30N AVENUE
                                                                                                  SANTA EE SPRINGS CA 90670


               TOTAL NUMBER OF PLAINTIFFS          TOTAL_ NUMBER Of dEPENDANT3    1 COMM&NCEMENT OF ACTION
                                                                                    ~ Complaint                   ❑Petition Action              ~ Notice of Appeal        i
                                 1                               11
                                                                                    ❑ Wdt of Summons              ❑Transfer From OtherJurisdictions
               AMOUN7INCONTROVERSY              CAURTPROGRAMS
                                                ❑ Arbitration              ~ Mass ToPt                            ~ Commerce                   ❑Settlement
               ~ ~'~~•«i ~~•~"~ °T ~"~'         ~ Jury                     0 Savings Action                       ❑ Minar Caurt Appea{         ❑ Mittars                  ,
               nX ~l+arc Qtr:~ ~ R.k!.~~~O.UU   ❑Non-.fury                 ❑Petition                              ❑Statutory Appeals           ❑ W1D/Survival
                                                D OCiler:
               CASE 1 YPE AMD LADE

                 2P - PP.ODUCT LIA$ILITY
                                                                                                                                                                          i
               STATUTORY DAS1S fOR CAUSE OF ACTION                                                                                                                        '




               RELATED PENOtNG CASES tLlST BY CASE CAPTION ANp DOCKET NUMBER)                                                      IS CASE SUBJECTTO
                                                                                    ~/y~y~                                       ; COORDfNATION ORDER?
                                                                                    ~•~~svr                                                   YES         NO

                                                                                 FEB 11 2021
                                                                                    A. SILIGRINI

               TO THE PROTHONOTARY:
               ICindiy enter my appearance on behalf ofPlaintiff/Petitioner/Appellant: ,~OMTNIC RO5SANo
               Papers mdy he served at the address set forth below.

               NAME OF P~AiNTIFFSh'ETITIONBR'SIAPPELLNM"5 ATTORNEY                              ADDRESS                                                          V
                THOMAS F. SACCHBTTA                                                              308 EAST SECOND STREET
                                                                                                 MEDIA PA 19063
               FhON£ ;JUr~EEk                           PAX NUMBER
                 tF~3.'ii ~•~+I-9212                    (610}$91-7290

               SUPREME COURT IDENTIFICATION NO.                                             E-MALI AppRES5
                46834                                                                  ~         tom@sbattorney.com

               SIGNATURE dF FILING ATfOftNEY OR PARTY                                  !DATE SUBMITTED
                THQM.~S SACCNETTA                                                                Thursday, February 11, 7021, 11:51 am

                                                                 FiNAI COPY {Approved by Ehe Prothonotary Cierky
          Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 3 of 15

4~



     COMPLETE LIST OF DEFENDANTS:
        1. MAXON
                 11922 SLAOSON AVENUE
                 SANTA FE SPRINGS CA 906?Q
        2. MAXON LIFT CORP.
                11921 SLAQSON AVENUE
                SANTA FE SPRINGS CA 90670
        3, riIA?{ON INDUSTRIES, INC.
                11921 SLAUSON AVENUE
                SANTA FE SPRINGS CA 9067D
        q . RYf7ER TRUCK RENTAZ, INC.
                ALIAS: DJ$IA RYDER TRANSPORTATION SERVICES
                11690 NW 105TH STREET
                MIAMI FL 33278
        5. RYDER TRUCK RENTAL, INC.
                11690 NW 105TH STF2EET
                i•7IAMI FL 3317$
        ..    Yt:rr SYSTEM, INC.
                1160 t3W IOSTH STREET
                A9IAMT FL 33178
        7. MURGAN
                111 MORGAN WAY
                MORGANTOWN PA 19543
        8. MORGAr CORPORATION
                11I MORGAN WAY
                MORGANTOWN PA 19543
        9. MORGAt3 TRUCK BODY, LLC
                111 MORGAN WAY
                MORGANTOWN PA 19543
        10. O'CONNOR TRUCK LEASING, INC.
               -835 EAST LYCdMZNG STREET
                PHILADELPHIA PA 19124
        11. BRATS, CO.
                $35 EAST LYCOMSNG STREET
                PHILADELPHIA PA 19124
                 Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 4 of 15
            4
    ~   y
d




                                                                                 .,t



                THUMAS F. SACCHETTA, ESQUIRE        This is not an urbitr~Z}ip      r,~~F~~~~~,y. t~,~
                Attarney I.D. No. 46834             is demanded. An ctS~'~,s64    " i~ ~, cords
                SACCHETTA &BALDING                  hearing is not reguirecfll xr ' ~~.U33: Z~. 53 acn
                348 East Second Street                                         :~.: s~~:~n~~+rr~
                Media, PA 19063
                (610) 891-9212                      Attorney far plaintiff

                DOMINIC ROSSANC}                    COURT OF COMMaN PLEAS
                2 Rayinand Caurt;                   PHu»ADELPHIA COUNTY, PA
                Marlton, NJ 0$053                   CIVIL ACTION -LAW
                                     Plaintiff
                     v.

                MAXON
                1192 t Sluason Avenue,          ,
                Santa Fe Springs, CA 90670
                         a~td
                ktAXON LIFT CURD.
                 1 19Z 1 Sluason Avenue,
                Santa Fe Springs, CA 90670
                         and.
                MA.X(3N AiUUSTRIES, tNC.
                11921 Sluason Avenue,
                Santa ~e Springs, CA 90674
                         and
                RYDER TRUCK RENTAL, INC.
                11690 NVJ 105`h Street,
                Miami, FL 3317$
                         and
                RYDER TRIJCK RENTAL, INC. d1b/a
                RYDER TRANSPORTATIQN SERVICES
                11640 NW 105`'' Street,
                Miami, ~'L 33178
                         and
                RYDER SYSTEM, TNC.
                11 b90 NW 105"' Strut.
                Miami, FL 33178
                         anc3
                M ORGAN
                11 t Morgan Way,
                Morgantown, FA 19543
                         a~~d
                MORGAT~I CORAORATIaN
                1 l l Morgan Way,
                Morgantown, PA 19543
                         and.



                                                                                       Case ID: 21 Q?010~4
  Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 5 of 15




MORGA:N TRUCK BODY, LLC
111 Morgan Way,
Morgantown, PA 19543
         and
O' CONNOR TRUCK LEASING, INC.
835 .East Lycoming Street,
T'hiladel}~hia, PA 19124
         and
BRATE, CO.
835 East Lycoming Street,
Philadelphia, PA 19124
                           Defendants


                                          NOTICE TO DEFEND

                        NOTICE                                                  AVISO
    You hive Veen sued in court, if you wish to            Le han demandada a usted en !a torte. Si usted
defend against the claims set forth in the               quiere defenderse de estas deraandas expuestas
f'of lowing pages, you must take action within           on las paginas siguientes, usted tiene veinte (20)
twenty (20) days after this complaint and notice        dial de plaza at partir de la fecha de la demanda y
arc served, by entering a written appearance                to notification. Hate falta asentar una cam-
perspnally or by attorney and filing in writing          pareencia escrita o en persona o con un abogado
with the court your defenses or objections tc~ the      y entregar a la torte en forma escrita sus defensas
claims set fords against you. You are warned that        o sus objeciones a Ins demandas en contra de su
if you fail to do so the case may proceed without       persona. Sea avisado que si usted no se defiende,
you anti a .jiidgment may be entered againstyoU            la torte tomara medidas y puede continuar la
h;~ il~~~ coiu-t without further notice for any money        demands en contra suya sin previa aviso 0
ci~~imrd in the coznptaint or for any other claim or      notification. Ademas, !a torte pued~ deeidir a
re! ief requested by the plaintiff. You may lose             favor del demandante y requiere que usted
money or property or other rights important to             cumpia con todas las provisioner de esta de-
you.                                                          manda. Usted puede perder dinero o sus
                                                          propiedades u otras derechas importantes pars
  YOU SHOULD TAKE THIS PAPER TO                                                  usted.
Y011R LAWYER AT ONCE. I~' YUU DO                                 GLEVE ESTA DEMANDA A UN
NUT HAVE A LAWYER, OR CAIr'NOT                            ABOGAUO IMMEDTATAMENTE. SI NO
AFFORD Qi~tE, G0 TO OR TELEPHONE                            TIENE ABQGADO O SI NQ T~ENE EL
THE OFFICE SET FORTH BELOW TO                             DINERO SUFICIENTE DE PAGAR TAL
FIND OUT WNER~ YOU CAN GET LEGAL                        SERVICIU, VAYA EN PERSONA Q LLAME
ftEI,P.                                                   PQR TELEFONO A LA OFICINA CUYA
                                                          DIItECCION SE ENCU~NTRA ESCRITA
      Philadelphia County Bar Association                 A8AJ0 PARA AVERTGUAR DONDE SE
    Lawyers Referral and InfQrmstion Servica            PUEDE CONSEGUIR ASIS'i'ENCIA LEGAL.
               l Reading Center                               Asociacion De Licenciados Ue Pi(adelfia
            Philadelphia, PA 19107                          Servicio De Referencia E Information Lega
                 [215] 238-1701                                          One Reading tenter
                                                                   Filadelfia,Pennsylvania 19107
                                                                       Telef.: [21 S] 238-1701




                                                                                                 base ID: 21Q20I 054
      Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 6 of 15


`'




     THOMAS F. SACCHETTA, ESQUIRE         This is not arz arbitration matter. Jury trial
     Attorney I.D. Na. 46834              is demanded. An assessme~2f of damages
     SACCHETTA & SALDINO                  hearing' is lzot required.
     308 East Second Street
     Media., PA 19fl63
     (610)891-9212                        Attorney for plaintiff

     DOMiNrC RO5SAN0                      CaURT OF COMMQN FLEAS
     2 Raymond Court,                     PHILADELPHIA COUNTY, PA
     Marlton, NJ 08053                .   CIVIL ACTION -LAW
                          Plaintiff
          v.

     I~7AXON
     11921 Sluason Avenue,
     Sanr~ Fe Springs, CA 90b7(?
               and
     ;~F.~;~UN LIFT CORP.
      ( 1 y21 5luason Avenue,
     Santa Fe Springs, CA 9067b
               and
     MAXON INDUSTRIES, INC.
        l 92 i Sluason Avenue,
     Santa Fe Springs, CA 90670
               and
     RYDER TRUC'IC RENTAL, INC.
     11690 NW i q5`~ Street,
     1Vtiazni, FL 33178
               and
     RYDER TRUCK RENTAL, INC. d/6/a
     RYD$R TRANSP~RTATTON SERVICES
     11690 Nt~V 105`'' Street,
     Miami, FL 33178
               and
     RYD~R SYSTEM, iNC.
      1 1690 NW 105"' Street,
     Miami, ~L 33178                .
               ajid
     M~RGAN
     111 Morgan Way,
     Morgantown, PA 19543
               a.~id
     iV[URGAN CORPORATION
     I 1 l Morgan Way,              .
     Morgantown, PA 19543
               and
     MORCrAN TRUCI{ BODY, LLC
     111 Morgan Way,

                                                                                Case II3: 210201054
  Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 7 of 15




Morgantown, PA 19543
       and
O'CONNOR TRUCK LEASING, INC,
X35 East Lycoming Street,
Philadelphia, PA 14124
       and

R ~5 East Lycoming Street,
Philadelphia, PA 19124
                                Defendants

                                   PLAINTIFF'" COMPLAINT

        AND NOW, comes the plaintiff, Dominic Rossano, by and through his attorney, Thomas

F. Sacclletta, Esquire, and avers as follows:

        1.      Plaintiff, Dominic Rassano, is an adult individual residing at 2 Raymond Court,

Marlton, NJ 08053.

        2.      Defendant, Maxon, is, upon informarion and belief, a corporation, parfiership,

sole proprietorship, unincorporated association or other Legal entity existing under the laws of

the State of California with a place of business located at 1 t 92l Slauson Avenue, Santa Fe

S~:ri~i~~s, CA 92626. Defendant, Maxon, regularly conducts business in Philadelphia County,

Commonwealth of Pennsylvania and this action is brought based on contacts Defendant, Maxon,

had with the Commonwealth of Pennsylvania.

        3.     Defendant, Maxon Lift Corp., is, upon information and belief, a corporaki4n,

partnership, sole proprietorship, unincorporated association or other legal entity existing under

the laws of the State of California with a place of business located at 11921 Slausan Avenue,

Sa~~ta Fe Springs, CA 92626. Defendant, Maxon Lift Corp., regularly conducts business in

Philadelphia County, Comtmanwealth of Pennsylvania and this action is brought based on

contacts Defendant, Maxon Lift Corp., had with the Commonwealth of Pennsylvania.

       4.      Defendant, Maxon Industries, Inc., is, upon information and belief, a corporation,

~~~~-ti~crsl~ip, sale proprietorship, unincorporated association ar other legal entity existing under

                                                                                              Case II}: 21020105
             Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 8 of 15
    r   v
a




            the laws of the State of California with a place ofbusiness located at 11921 Slauson Avenue,

            Sanfie Fe Springs, CA 90670. Defendant, Maxon Industries, inc., regularly conducts business in

            Philadelphia County, Commonwealth of Pennsylvania and this action is brought based on

            contacCs Defendant, Maxon Industries, Inc., had with the Commonwealth of Pennsylvania.

                    5.      Defendant, Ryder Truck Rental, Inc., is, upon information and belief, a

            corporation, partnership, sole proprietorship, unincorporated association or other legal entity

            existing under the laws of the State of Florida with a place of business located at 11690 NW

            1 OS' h Street, Miami, FL 33178. Defendant, Ryder Truck Rental, Inc., regularly conducts business

            iii Pliiladel~3lsia County, Commonwealth of Pennsylvania and this action is brought based on

            contacts Defendant, Ryder Truck Rental, Inc., had wifh the Commonwealth of Pennsylvania.

                   6.       Defendant, Ryder Truck Rental, Inc. d/bla Ryder Transportation Services, is,

            upon information and belief, a corporation, partnership, sole proprietorship, unincorporated

            association or other legal entity existing under the laws of the State of Florida with a pace of

            business located at l 1690 NW 105`h Street, Miami, FL 33178. befendant, Ryder Truck Rental,

            Inc. d/b/a Ryder Transportation Services, regularly conducts business in Philadelphia County,

            Commonwealth of Pennsylvania and this action is brought based an contacts Defendant Ryder

            Truclt Rental, Inc. d/b/a Ryder Transportation Services, had with the Commonwealth of

            Pennsylvania.

                    7.      Defendant, Ryder System, Tnc., is, upon information and belief, a corporation,

            part~~ersf~ip, sale proprietorship, unincorporated association or other legal entity existing under

            the laws of the State of Florida with a place of business located at l 3 690 NW 1 US`s Street,

            Miami, FL 33178. Defendant, Ryder System, Inc., regularly conducts business in Philadelphia

            County, Commonwealth of Pennsylvania and this action is brought based on contacts Defendant

            Ryder System, tnc. had with the Commonwealth ofPennsyivania.


                                                                                                        Case TD: 21020105
     Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 9 of 15
L




            $,      Defendant, Morgan, is, upon information and belief, a corporation, parknership,

    sole proprietorship, unincorporated association ar other legal entity existing under the laws of

    the Commonwealth of Pennsylvania with. a place of business located ttt 111 Morgan Way,

    ~ltc~i~~antuwn, PA l 4543. Defendant, Morgan, regularly conducts business iii. Philadelphia

    County, Co~nmonwealtli of Pennsylvania and this action Is brought based on contacts Defendant

    Morgan, had with the Commonwealth of Pennsylvania.

            9.      Defendant, Morgan Corporation, is, upon information and belief, a corporation,

    partnership, sole proprietorship, unincorporated association pr other legal entity existing under

    the laws of the Commonwealth of Pennsylvania with a place of business located at 111 Morgan

    Way, Ma•gat~kown, PA 19543. Defendant, Morgan Corporation, regularly conducts business in

    Philadelphia County, Commonwealth of Pennsylvania and this action is brought based on

    contacts Defendant, Morgan Corporation, had with the Commonwealth of Pennsylvania.

            10.    Defendant, Morgan Truck Body, LLC, is, upon information and belief, a

    cur~~uration, partnership, sole proprietorship, anincotporat~d association or other legal entity

    existing under tt~e laws of the Commonwealth of Pennsylvania with a place of business located

    at i 11 Morgan Way, Morgantown, PA t 9543. Defendant, Morgan Truck Body, LLC, regularly

    conducts business in Philadelphia County, Commonwealth of Pennsylvania and this action is

    brought based on contacts Defendant, Morgan Truck Body, TLC, had with the Comrnonwaalth

    of Pennsylvania.

           11.     Defendant, O'Connor Truck Leasing, Inc., is, upon information and belief, a

    corporation, partnership, sole proprietorship, unincorporated association or other legal entity

    existing under the laws of the Commonwealth of Pennsylvania with a place of business located

    at X35 F_.ast C.ycomirg Street, Philadelphia, PA 19124. Defendant, O'Connor Truck Leasing,

    [i,r., ,~r.~.~~larly conducts business in Philadelphia County, Commonwealth of Pennsylvania and


                                                                                               ~~iS~ ~: ~ ~ ~}~~.2 ~5~
     Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 10 of 15

P




    this action is brought based on contacts Defendant, O'Connor Truck Leasing, Inc,, had with the

    Commonwealth of Fennsylvania.

            12.      Defendant, Brate, Ca., is, upon information and belief, a corporation, partnership,

    sole proprietorship, unincorporated association or other legal entity existing under the laws of

    the Commonwealth of Pennsylvania with a place of business located at 835 East Lycoming

    Street, Philadeip}~ia, PA 19124. Defendant, Brate, Co., regularly conducts business in

    Philadelphia County, Commonwealth of Pennsylvania and this action is brought based on

    cont~~cts Defendant, Brate, Co., had with the Commonwealth of Pennsylvania,

            13.     On or about March 4, 2019, plaintiff, Dominic Rossano, was injured in while

    making a delivery in the course and scope of his employment far Penn Jersey Paper Company.

            14.     On the aforementioned date, plaintiff was injured while using a defective

    trailer/lift gate on a Penn Jersey Paper Company truck, sold, designed, marketed, manufactured,

    leased and/ar assembled by defendants, which was defective and failed to conform to proper

    standat•ds resulting in severe injury to plaintiff.

            l 5.    The accident was caused by the negligence of defendants and each of them, and

    plaintiff brings this action to recover against them joint3y and severalty.

                                                   CUUNTT

                               Plaintiff~:Dominic Rassano v. All Defendants

                                               NEGtiGENCE

            16.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint

    as though ful ly set forth at length.

            17.     The incident and resulting injuries to plaintiff were caused by the negligence of

    defendants, acting by and through'their agents, servants, workmen and employees,

            18.     Such negligence and carelessness consisted of the following:


                                                                                                Case ID: 21 U20 1054
Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 11 of 15




                (a)      failing to design and/or utilize proper designs or procedures for the

~~ianuf~tcture, assembly, lase and sate of the trailer/Iif~ gate;

                {b)      designing ox utilizing defective designs andlor procedures for the

+n~ii~ut~ic~ure, assembly, tease and sale of the trailer/lift gate;

                (c)      designing, manufacturing, assembling, and/or selling, the trailer/lift gate

andlor its component parts which they knew or should have known, was in a defecrive condition,

                (d}      ignoring evidence and facts about the dangers of the trailerllift gate when

used in a reasonably foreseeable manner;

                (e)      allowing the trailer/lift gate to be sold/leased in a defective condition;

                (fl      failing to properly equip the trailer/lift gate with. appropriate safety

devices to permit it to be used safely;

                (g)      failing to offer devices or products so as to make the trailerllift gate safe

for use;

                (h)      failing to investigate the dangers associated with the trailer/lift gate and its

use;

                (i)      failing to adequately inform or warn purchasers or ultimate users of the

traiferllift gate as to the proper procedures for maintaining the traiter/lift gate;

                (j)      failing to adequately inform or warn purchasers or ultimate users of the

trailer/lift gate as to the proper procedures for repairing the trailerllift gate;

                {k)      failing to warn the user of the firailerJlift gate of its inherent desigm defects;

                (1)      failing to wam about the hazards and dangers associated with the

hailer/lift gate;

                (rn}     failing to properly manufacture the trailer/lift gate;

                (n)      pacing its product in the stream of commerce when they knew it would


                                                                                                 ~~5~ m: z1 oza ~ asp
 Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 12 of 15




not operate within the consumer's expectation;

                (o)      placing its product in the stream of commerce when they knew as

designed posed a risk that outweighed the utility of the product;

                (p)      failing to inspect the trailerilift gate properly prior to sale, rental or lease;

end

                (q)     failing to properly manufacture, design and/or sell the trailerJlift gate with

ap~~rop~~iate safety features;

                (r)     failing to discover the trailer/lift gate's defective condition and/or design;

~~nd

                (s}     designing, manufacturing, assembling, installing, andlor selling, the lift

gate in conjunction with its component parts which they knew or should have knatam, was in a

defective condition.

        19,     The injuries and damage to plaintiff were caused by the negligence of the agents,

employees and(or servants of defendants.

        20.     Solely as a result of the negligence of the defendants, plaintiff was caused to

suffer various physical injuries, including, but not limited to, injuries to his right shoulder, right

upper extremity, neck and spine with disc injuries, radiating pain and radiculopathy.

        21.     As a direct result of the aforesaid incident, plaintiff suffered severe shock to his

n~r~,~~7us system, great physical pain and mental anguish, all of which may continue for an

indefinite period of time in the future.

       22.      As a result of his injuries, plaintiff has undergone in the past and will in the future

contirnie to undergo great porn and suffering.

       23.      As a result of his injuries, plaintiff has suffered a permanent disability and

permanent impairment of his earning power and capacity.


                                                                                                 Case ~D: ? 1d20 2 0.~i=~
 Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 13 of 15




        24,     As a result of his injuries, plaintiff has suffered a permanent diminution of his

ability to enjoy life and life's pleasures.

        25.     As a result of his injuries, plaintiff has been forced to incur and may in the future

incur izledical expenses and income loss.

        26.     As a result of his injuries, plaintiff has incurred and wi21 in the future incur

unreimbursed wage tassel.

        27.     As a direct result of the injury, plaintiff has been prevented from attending to his

usual duties and obligations, and believes that he may be prevented from sa doing in the future,

as his injuries seem to be permanent in nature.

        WHEREFORE, plaintiff demands judgment against defendants, joint and severally, in an

amount in excess of Fifty Thousand ($50,000.00) Dollars, and in an amount in excess of the

amount requiring compulsory arbitration.

                                              COUNT ii

                           Plaintiff, Dominic Rossano v. All Defendants

       PRODUCTS LiABTLITY UNDER RESTATEMENT OF TORTS (SECOND},
          §402(A) ANDr PENNSYLVANIA INTERPRETxV~ COMMON LAW

        28.     Piaintiffincozporates byreference all preceding paragraphs of this Complaint

as though fully set forth at length.

        29.     The injuries and damages suffered by plaintiff were directly and proximately

caused by the defective condition of the trailer/lift gate at issue, either by virtue of its defective

deli ~~, defective manufacture, or defendants' failure to adequately warn of the dangers of the

product, for which defendants are strictly liable to plaintiff.

        30.     Tl~e defective trailer/lift gate involved in the accident described above was

defective f'or its foreseeable use and purpose.

        3l.     The injuries and damages suffered by plaintiff were directly and proacirnately

                                                                                               c~~e ID: 2 ~ a~a ~ o~~
            Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 14 of 15
        T
    4
s




            caused by Ehe defective desiga, manufacture or failure to warn dr adequately warn of the dangers

            associated with the defective trailer/lift gate involved in the accident.

                     32.     The injuries and damages suffered by plaintiff were clirectly and proximately

            caused by the failure of defendants placing its product in the stream of commerce when they

            knew as designed paced a risk that outweighed tl~e utility of the product, and placing its product

            in the stream of commerce when they knew it would not operate within the consumer's

            expectation.

                     W H~REFORE, plaintiff demands judgment against defendants, joint and severally, in an

             m~?urn in excess of Fifty Thousand ($50,000.00) Dollars, and in an amount in excess of the

            amount requiring eornpulsory axbitration.

                                                          COUNT III

                                        PIaintFff, Dominic Rossano v. All Defendants

                                                  BREACH OF WARRANT'S'

                    33.      Plaintiff incorporates by reference ali precedingparagraphs of this Complaint

            as tliougl~ ft~lly set forth at length.

                    34.      At the time that they sold the defective trailer/lift gate at issue and/or its

            component parts, defendants were in the business of manufacturing and marketing trailer/lift

            gate andlor their component parts and were, with respect to this trailer/lift gate and/or its

            cu~~iF7onent parts, a "merchant" within the meaning of Article II of the Pennsylvania Uniform

            Commercrat Code.

                    35.      The injuries and damages sustained by plaintiff were caused 6y a breach of the

            implied warranty of merchantability extended to plaintiff by defendants in connection with its

            sale/lease of the defective trailer/lift gate and/or its component parts.

                     36.     Defendants impliedly warranted that the trailer/lift gate was of merchantable


                                                                                                              Case 1D: 2102U 10~=~
Case 5:21-cv-01353-JMG Document 1-3 Filed 03/22/21 Page 15 of 15




quality and was fit for the purpose and usa for which it was intended.

        37,     Plaintiff relied on the manufactured implied warranty of merchantability and

fitness wheal purchasing said product.

        3b.     By reason of the defective condition aforementioned, the trailerJlift gate was not

of merchantable quality and was not fit for their intended use.

       39.      Defendants broached the implied warranty of fitness and/or merchantability with

res}~ect to die trailer/lift gate by designing, manufacturing, selling, andlor leasing it in a

condition which was unsuitable far the uses it would ordinarily and foreseeably be put.

        WHEREFORE, plaintiff demands judgment against defendants, jointly and severally, in

an amount in excess of Fifty Thousand ($50,000) Dollars, and in an amount in excess of the

amount requiring compulsory arbitration.

                                                        SACCHETTA & BALDTNC7



                                                By;     /S/THOMAS F. SACCHETTA, ESQUIRE
                                                        THOMAS F. SACCHETTA, ESQUIRE
                                                        Attorney for plaintiff




                                                                                                 C1S2 ~~: Z~ d~~~ Q$~
